ORDER

PER CURIAM.
Defendant appeals from the judgment entered on his convictions by a jury for rape, § 566.030, RSMo Supp.1991, attempted rape, §§ 564.011, RSMo 1986, and 566.030, RSMo Supp.1992, tampering with a victim, § 575.270.2, RSMo 1986, and two counts of armed criminal action, § 571.015, RSMo 1986. He was sentence in accordance with the jury’s assessment to concurrent twenty-five year sentences for rape, attempted rape and both armed criminal action convictions, and a consecutive five year term for the tampering conviction. We affirm.
We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).